Citation Nr: 1001461	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 9, 1962, to December 22, 1962, and from November 
1967 to September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in part, denied the Veteran's claim 
of entitlement to service connection for tinnitus.

In his April 2006 substantive appeal, VA Form 9, the Veteran 
requested a hearing before a Veterans Law Judge.  In  April 
2006 correspondence, the Veteran withdrew his hearing 
request.  He has not since requested a hearing.  


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
currently diagnosed tinnitus is etiologically related to his 
military service


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his 
claim in July 2005.  This letter appears to be adequate.  The 
Board need not, however, discuss in detail the sufficiency of 
the VCAA notice letter or VA's development of the claim in 
light of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a March 2006 letter.  As discussed below, the Board 
is granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran essentially contends that his currently diagnosed 
tinnitus is related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, a 
September 2005 VA examination report noted the presence of 
tinnitus.  Hickson element (1) is accordingly met for the 
claim.

With respect to element (2), a review of service treatment 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  

Turning to an in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  His service records show that he served in the 
artillery during both periods of service.  The Veteran, as a 
lay witness, is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is nothing in the record to refute the 
Veteran's statements regarding in-service noise exposure; to 
the contrary, the record reasonably supports the history he 
provides.  Thus, Hickson element (2) is also satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the record contains the September 2005 VA examination report, 
which indicated that it was not as least as likely as not 
that the Veteran's tinnitus was a result of noise exposure in 
service.  The basis of this opinion was the Veteran's 
statement that onset of his disability was 15 to 20 years 
ago, or two decades after service.  [Incidentally, the 
examiner found that hearing loss was at least as likely due 
to noise exposure during service.] 

As was discussed in the law and regulations section above, 
the medical nexus requirement may be alternatively satisfied 
via continuity of symptomatology.  
See 38 C.F.R. § 3.303(b) (2009).  

Notably, in his July 2005 application for service connection, 
the Veteran indicated that he had "ear noises" since 
service.  In statements subsequent to the September 2005 VA 
examination, the Veteran indicated that he was under pressure 
when questioned about the date of onset during the 
examination.  He clarified that he has had tinnitus since 
service discharge but that his symptoms became more disabling 
in the last 15 to 20 years.  

The Board has no reason to doubt the Veteran's statements 
concerning continuity of tinnitus symptomatology since 
service.  Therefore, Hickson element (3) has also been 
satisfied. 

Thus, all three elements have been satisfied.  The benefit 
sought on appeal is granted.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


